Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Herman W. Paris on 12/10/2021.
The application has been amended as follows: 


Claim 9 should be replaced with the following:
9. An abnormality cause identifying device for identifying an abnormality of a power converter that converts power supplied from a power supply and supplies the converted power to a load, the power converter including a rectifier, a chopper and an inverter, the abnormality cause identifying device comprising:
	an operation mode control adjustment unit configured to output a control parameter calculated based on a detection value detected from the power converter;
	a data analysis unit configured to plot, on coordinates having at least two axes, a value that is calculated using the detection value and the control parameter; and
	an identifying unit configured to identify an abnormality cause based on a quadrant of the coordinates on which the value is plotted,
wherein 
the data analysis unit determines that an abnormality has occurred in the case where the plotted value exceeds a predetermined range,
	the data analysis unit calculates a distance indicating how far the plotted value deviates from a predetermined range in the case where the plotted value exceeds the predetermined range, and outputs the calculated distance to the identifying unit,
	the operation mode control adjustment unit outputs an operation mode information indicating an operation state of the power converter determined based on the detection value, 
the identifying unit selects an operation mode parameter corresponding to any of abnormal events in addition to the operation mode information, and identifies an abnormality cause based on the operation mode parameter, the vector value and a preset weight factor, and
the identifying unit multiplies the operation mode parameter by the weight factor, subtracts a bias value used for preventing an incorrect determination of an abnormality cause from the multiplied value, and run a trained neural network that is trained by the mode parameter, weight factor, and the bias value that are adjusted by a user so as to automatically correct the mode parameter, the weight factor, and the bias value and identify an abnormal event corresponding to a largest value among values exceeding zero as an abnormality cause in the case where the subtracted value exceeds zero, and wherein 
the identifying unit is further configured to generate a message including at least one of the abnormality cause or the time when the abnormal event occurred and cause a terminal that is connected via network to display the message, and
the operation mode control adjustment unit is further configured to control the rectifier, the chopper and the inverter to stop their operations upon identifying the abnormality cause.

Claim 23 should be replaced with the following:
23. The abnormality cause identifying method according to claim 1, further comprising: controlling the rectifier, the chopper and the inverter to stop their operations upon identifying the abnormality cause.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9, and 13-23 are allowed.
The most pertinent prior arts are “Hatakeyama US 20150109836” and “Ito US 20200293789”. 
As to claim 1, the combination of Hatakeyama and Ito teaches all the claim limitations except “wherein the power converter includes a rectifier, a chopper and an inverter” and “automatically correcting the mode parameter, weight factor, and the bias value by a processor that is configured to run a trained neural network that is trained by   the mode parameter, weight factor, and the bias value that are adjusted by a user, and identifying, by the trained neural network, as the abnormality cause, an abnormal event corresponding to a greatest value among values exceeding zero in the case where the subtracted value exceeds zero, and generating a message including at least one of the abnormality cause or the time when the abnormal event occurred and causing a terminal that is connected via network to display the message”. The amended claim has unique limitations and differentiates itself from prior claim limitations. The method 

As to claim 9, the combination of Hatakeyama and Ito teaches all the claim limitations except “the power converter including a rectifier, a chopper and an inverter”; “run a trained neural network that is trained by the mode parameter, weight factor, and the bias value that are adjusted by a user so as to automatically correct the mode parameter, the weight factor, and the bias value and identify an abnormal event corresponding to a largest value among values exceeding zero as an abnormality cause in the case where the subtracted value exceeds zero, and wherein the identifying unit is further configured to generate a message including at least one of the abnormality cause or the time when the abnormal event occurred and cause a terminal that is connected via network to display the message”, and “the operation mode control adjustment unit is further configured to control the rectifier, the chopper and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/            Examiner, Art Unit 2863              

/TARUN SINHA/            Primary Examiner, Art Unit 2863